[a2019equityincentiveplan001.jpg]
MOLINA HEALTHCARE, INC. 2019 EQUITY INCENTIVE PLAN PERFORMANCE STOCK UNIT AWARD
AGREEMENT THIS PERFORMANCE STOCK UNIT AWARD AGREEMENT (this “Agreement”) dated
[DATE], by and between MOLINA HEALTHCARE, INC., a Delaware corporation (the
“Corporation”), and [NAME] (the “Participant”), evidences the award of
Performance Units (the “Award”) granted by the Corporation to the Participant as
to the number of Performance Units first set forth below. Total Number of
Performance Units:1 [NUMBER OF UNITS] Award Date: [GRANT DATE] Performance
Period for the Award: [PERFORMANCE PERIOD] Vesting1, 2 The Award shall vest and
become nonforfeitable as provided in Section 2 of the attached Terms and
Conditions of Performance Unit Award (the “Terms”). The Award is granted under
the MOLINA HEALTHCARE, INC. 2019 EQUITY INCENTIVE PLAN (the “Plan”), by and
between the Corporation and the Participant, and is subject to the Terms
attached to this Agreement (incorporated herein by this reference) and to the
Plan. The Award has been granted to the Participant in addition to, and not in
lieu of, any other form of compensation otherwise payable or to be paid to the
Participant. Capitalized terms are defined in the Plan if not defined herein.
The parties agree to the terms of the Award set forth herein. The Participant
acknowledges receipt of a copy of the Terms, the Plan, and the Prospectus for
the Plan. The Participant acknowledges and agrees that the Corporation may
deliver, by electronic mail, the use of the Internet, including through the
website of the agent appointed by the Committee to administer the Plan, the
Corporation intranet web pages or otherwise, any information concerning the
Corporation, this Award, the Plan, and any information required by the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder. PARTICIPANT MOLINA HEALTHCARE, INC. a Delaware corporation By:
[NAME] [NAME]/[TITLE] 1 Subject to adjustment under Section 4.2 of the Plan. 2
Subject to early termination under Section 10.7 of the Plan.



--------------------------------------------------------------------------------



 
[a2019equityincentiveplan002.jpg]
TERMS AND CONDITIONS OF PERFORMANCE UNIT AWARD 1. Performance Units. Each
Performance Unit constitutes an unfunded and unsecured promise of the
Corporation to deliver up to two shares of the Corporation’s common stock to the
Participant (subject to adjustment as provided in Section 4.2 of the Plan)
pursuant to the terms of this Agreement, subject to the vesting provisions in
Exhibit A. The Performance Units shall be used solely as a device for the
determination of the payment to eventually be made to the Participant if such
Performance Units vest pursuant to Section 2. The Performance Units shall not be
treated as property or as a trust fund of any kind. 2. Vesting. Subject to
Section 7, the Award shall vest and become nonforfeitable at the vesting
percentage levels set forth in Exhibit A, based on the achievement of the
Performance Goals established by the Committee and set forth on Exhibit A
attached hereto for the Performance Period. In the event that the performance
condition with respect to the Award is achieved, the Award shall become
unconditionally due. Subject to Section 7, any Performance Units subject to the
Award that do not vest in accordance with Exhibit A shall terminate as of the
last day of the Performance Period. 3. Continuance of Service. Except as
otherwise expressly provided in Section 7 below, the vesting schedule requires
continued Service through each applicable vesting date as a condition to the
vesting of the Award and the rights and benefits under this Agreement; and
Service for only a portion of any vesting period, even if a substantial portion,
will not entitle the Participant to any proportionate vesting or avoid or
mitigate a termination of rights and benefits upon or following a termination of
Participant’s Service as provided in Section 7 below or under the Plan for such
vesting period (or for any later vesting period). Nothing contained in this
Agreement or the Plan constitutes an employment or service commitment by the
Corporation, affects the contractual obligations pursuant to any employment or
service commitment agreement if Participant is party to such agreement, or in
the absence of such agreement affects Participant’s status as an employee at
will who is subject to termination without cause, confers upon the Participant
any right to remain employed by or in service to the Corporation or any
Subsidiary Corporation, interferes in any way with the right of the Corporation
or any Subsidiary Corporation at any time to terminate Participant’s Service, or
affects the right of the Corporation or any Subsidiary Corporation to increase
or decrease the Participant’s other compensation or benefits. Nothing in this
paragraph, however, is intended to adversely affect any independent contractual
right of the Participant without his consent thereto. 4. Limitations on Rights
Associated with Performance Units. The Participant shall have no rights as a
stockholder of the Corporation, no dividend rights and no voting rights with
respect to the Performance Units and any shares of Common Stock underlying or
issuable in respect of such Performance Units until such shares of Common Stock
are actually issued to and held of record by the Participant. No adjustments
will be made for dividends or other rights of a holder for which the record date
is prior to the date of issuance of the stock certificate. 5. Restrictions on
Transfer. Unless otherwise determined by the Committee, neither the Award, nor
any interest therein may be sold, assigned, transferred, pledged or otherwise
disposed of, alienated or encumbered, either voluntarily or involuntarily. The
transfer restrictions in the preceding sentence shall not apply to (a) transfers
to the Corporation, or (b) transfers by will or the laws of descent and
distribution. 6. Conversion of Performance Units; Issuance of Common Stock. On
or as soon as administratively practicable following the last day of the
Performance Period, and in any event, no later than March 15 of the year
following the year in which the vesting event occurs (which payment schedule is
intended to comply with the “short-term deferral” exemption from the application
of Section 409A of the Code), unless such payment is deferred in accordance with
the terms and conditions of the Corporation’s non- qualified compensation
deferral plans, the Corporation shall deliver to the Participant the respective
number of 2



--------------------------------------------------------------------------------



 
[a2019equityincentiveplan003.jpg]
shares of Common Stock (either by delivering one or more certificates for such
shares or by entering such shares in book entry form, as determined by the
Corporation in its discretion) for the Performance Units (if any) that vest in
accordance with Section 2, unless such Performance Units terminate prior to the
given vesting date pursuant to Section 7. The Corporation’s obligation to
deliver shares of Common Stock with respect to any vested Performance Units is
subject to the condition precedent that the Participant or other person entitled
under the Plan to receive any shares with respect to the vested Performance
Units deliver to the Corporation any representations or other documents or
assurances required pursuant to Section 14 of the Plan. The Participant shall
have no further rights with respect to any Performance Units that are paid or
that are terminated pursuant to Section 7. 7. Effect of Termination of
Employment. If the Participant’s Service ceases for any reason (the last day
that the Participant’s Service is referred to as the Participant’s “Severance
Date”), the Participant’s Performance Units, to the extent unvested on the
Severance Date, shall terminate and be forfeited as of the Severance Date. If
any unvested Performance Units are terminated hereunder, such Performance Units
shall automatically terminate and be cancelled as of the applicable termination
date without payment of any consideration by the Corporation and without any
other action by the Participant, or the Participant’s beneficiary or personal
representative, as the case may be. 8. Adjustments Upon Specified Events. The
Committee may accelerate payment and vesting of the Performance Units in such
circumstances as it, in its sole discretion, may determine. In addition, upon
the occurrence of certain events relating to the Corporation’s stock
contemplated by Section 4.2 of the Plan (including, without limitation, an
extraordinary cash dividend on such stock), the Committee shall make adjustments
in the number of Performance Units then outstanding and the number and kind of
securities that may be issued in respect of the Award. No such adjustment shall
be made with respect to any ordinary cash dividend paid on the Common Stock.
Furthermore, the Committee shall adjust the performance measures and performance
goals referenced in Exhibit A hereof to the extent (if any) it determines that
the adjustment is necessary or advisable to preserve the intended incentives and
benefits to reflect (1) any material change in corporate capitalization, any
material corporate transaction (such as a reorganization, combination,
separation, merger, acquisition, or any combination of the foregoing), or any
complete or partial liquidation of the Corporation, (2) any change in accounting
policies or practices, (3) the effects of any special charges to the
Corporation’s earnings, or (4) any other similar special circumstances. 9. Tax
Withholding. Subject to Section 16 of the Plan and such rules and procedures as
the Committee may impose, upon any distribution of shares of Common Stock in
respect of the Award, the Corporation shall automatically reduce the number of
shares to be delivered by (or otherwise reacquire) the appropriate number of
whole shares, valued at their then Fair Market Value, to satisfy any withholding
obligations of the Corporation or its Subsidiary Corporations with respect to
such distribution of shares at the minimum applicable withholding rates;
provided, however, that the foregoing provision shall not apply in the event
that the Participant has, subject to the approval of the Committee, made other
provision in advance of the date of such distribution for the satisfaction of
such withholding obligations. In the event that the Corporation cannot legally
satisfy such withholding obligations by such reduction of shares, or in the
event of a cash payment or any other withholding event in respect of the Award,
the Corporation (or a Subsidiary Corporation) shall be entitled to require a
cash payment by or on behalf of the Participant and/or to deduct from other
compensation payable to the Participant any sums required by federal, state or
local tax law to be withheld with respect to such distribution or payment. 10.
Non-Solicitation. 10.1 Non-Solicitation (Employees). The Participant
acknowledges and agrees that during the period of Participant’s employment by
the Corporation (or any subsidiary), and for a period of one (1) year after
termination of Participant’s Service Relationship for any reason, with or
without Cause, Participant shall not directly or indirectly, either alone or in
concert with others, solicit, entice, or encourage the hiring of any employee of
the Corporation (or any Subsidiary) unless such person was involuntarily
terminated or laid off by the Corporation (or any subsidiary). 3



--------------------------------------------------------------------------------



 
[a2019equityincentiveplan004.jpg]
10.2 Non-Solicitation (Customers). During the Participant’s employment with the
Corporation and for a period of one (1) year after the Participant’s date of
termination, the Participant shall not, directly or indirectly: (i) contact or
solicit, or direct any person, firm, corporation, association or other entity to
contact or solicit, any of the Corporation’s customers for the purpose of
providing any products and/or services that are the same as or similar to the
products and services provided by the Corporation to its customers during the
term of the Corporation’s employment; or (ii) divert or attempt to divert, for
his direct or indirect benefit, or for the benefit of any other person, firm,
corporation, association or other entity, the business of any customer of the
Corporation; or (iii) influence or attempt to influence any customer of the
Corporation to transfer its business to the Participant or any person, firm,
corporation, association or other entity; or (iv) in any other manner knowingly
interfere with, disrupt or attempt to disrupt the relationship of the
Corporation with any of its customers[, and in each of (i) through (iv) if such
activities post-termination of employment involve the use of trade secrets or
other confidential information, as defined in Section 12, of the Corporation].
In addition, the Corporation will not disclose the identity of any such
customers to any person, firm, corporation, association, or other entity for any
reason or purpose whatsoever. 11. Nondisparagement. The Participant agrees that
he/she will not disparage the Corporation or its directors, officers, employees,
affiliates, subsidiaries, predecessors, successors or assigns in any written or
oral communications to any third party. The Participant further agrees that
he/she will not direct anyone to make any disparaging oral or written remarks to
any third parties. 12. Confidentiality. The Participant agrees to keep and
maintain in strict confidence all confidential and proprietary information of
the Corporation (or any subsidiary) during and after the term of employment by
the Corporation, and to never directly or indirectly make known, divulge,
reveal, furnish, make available, or use any confidential information (except in
the course of regular authorized duties on behalf of the Corporation or any
subsidiary). Participant’s obligations of confidentiality hereunder shall
survive termination of employment regardless of any actual or alleged breach by
the Corporation (or any subsidiary) in connection with such termination, until
and unless any such confidential information shall have become, through no fault
of Participant, generally known to the public or unless Participant is required
by law to make disclosure (after giving the Corporation or any subsidiary notice
and an opportunity to contest such requirement). Participant’s obligations under
this Section are in addition to and not in limitation or preemption of all other
obligations of confidentiality which Participant has to the Corporation under
general legal or equitable principles. All documents and other property
including or reflecting confidential information furnished to Participant by the
Corporation or otherwise acquired or developed by the Corporation shall at all
times be the property of the Corporation (or any subsidiary). Upon termination
of employment, Participant shall return to the Corporation (or any subsidiary)
any such documents or other property (including copies, summaries, or analyses
of the foregoing) of the Corporation (or any subsidiary) which are in
Participant’s possession, custody, or control. 13. [NON-CALIFORNIA EMPLOYEE
ONLY] [Non-Competition. During the Participant’s employment with the Corporation
and for a period of one (1) year after the Participant’s date of termination,
the Participant shall not, recognizing the national scope of the Corporation’s
business, directly or indirectly, engage, or participate in or in any way render
services or assistance to (including, without limitation, as an officer,
director, employee, consultant, agent, lender or equityholder) any business that
competes, directly or indirectly, with any product or service of the Corporation
or any of its subsidiaries or affiliates within the United States of America.]
14. Notices. Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s records, or at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be given only when received, but if the Participant is no longer an
employee of the Corporation, shall be deemed to have been duly given by the
Corporation when enclosed in a properly sealed envelope addressed as aforesaid,
registered or certified, and deposited (postage and registry or 4



--------------------------------------------------------------------------------



 
[a2019equityincentiveplan005.jpg]
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. 15. Plan. The Award and all rights
of the Participant under this Agreement are subject to, and the Participant
agrees to be bound by, all of the terms and conditions of the provisions of the
Plan, which are incorporated herein by reference. In the event of a conflict or
inconsistency between the terms and conditions of this Agreement and those of
the Plan, the terms and conditions of the Plan shall govern. The Participant
acknowledges having read and understood the Plan, the Prospectus for the Plan,
and this Agreement. Unless otherwise expressly provided in other sections of
this Agreement, provisions of the Plan that confer discretionary authority on
the Committee do not (and shall not be deemed to) create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Committee so conferred by appropriate action of
the Committee under the Plan after the date hereof. 16. Construction; Section
409A. It is intended that the terms of the Award will not result in the
imposition of any tax liability pursuant to Section 409A of the Code. This
Agreement shall be construed and interpreted consistent with that intent.
Notwithstanding any provision of this Agreement to the contrary, if the
Participant is a “specified employee” as defined in Code Section 409A and, as a
result of that status, any portion of the payments under this Agreement would
otherwise be subject to taxation pursuant to Code Section 409A, the Participant
shall not be entitled to any payments upon a termination of his Service until
the earlier of (i) the date which is six (6) months after his termination of
Service for any reason other than death, or (ii) the date of the Participant’s
death; provided the first such payment thereafter shall include all amounts that
would have been paid earlier but for such six (6) month delay. The Corporation
and the Participant agree to act reasonably and to cooperate to amend or modify
this Agreement to the extent reasonably necessary to avoid the imposition of the
tax under Code Section 409A. 17. Entire Agreement; Applicability of Other
Agreements. This Agreement and the Plan, together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and this Agreement may be amended pursuant to Section 17 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Participant hereunder, but
no such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof. Notwithstanding the
foregoing, if the Participant is subject to a written employment, change in
control or similar agreement with the Corporation that is in effect as of the
Participant’s Severance Date and the Participant would be entitled under the
express provisions of such agreement to greater rights with respect to
accelerated vesting of the Award in connection with the termination of the
Participant’s employment in the circumstances, the provisions of such agreement
shall control with respect to such vesting rights, and the corresponding
provisions of this Agreement shall not apply. 18. Limitation on Participant’s
Rights. Participation in this Plan confers no rights or interests other than as
herein provided. This Agreement creates only a contractual obligation on the
part of the Corporation as to amounts payable and shall not be construed as
creating a trust. Neither the Plan nor any underlying program, in and of itself,
has any assets. The Participant shall have only the rights of a general
unsecured creditor of the Corporation (or applicable Subsidiary Corporation)
with respect to amounts credited and benefits payable in cash, if any, with
respect to the Performance Units, and rights no greater than the right to
receive the Common Stock (or equivalent value) as a general unsecured creditor
with respect to Performance Units, as and when payable thereunder. 19.
Forfeiture and Corporation’s Right to Recover Fair Market Value of Shares
Received Pursuant to Performance Units. If, at any time, the Board or the
Committee, as the case may be, in its sole discretion determines that any action
or omission by Participant constituted (a) wrongdoing that contributed to (i)
any material misstatement in or omission from any report or statement filed by
the Corporation with the U.S. Securities and Exchange Commission 5



--------------------------------------------------------------------------------



 
[a2019equityincentiveplan006.jpg]
or (ii) a statement, certification, cost report, claim for payment, or other
filing made under Medicare or Medicaid that was false, fraudulent, or for an
item or service not provided as claimed, (b) intentional or gross misconduct,
(c) a breach of a fiduciary duty to the Corporation or a Subsidiary Corporation,
(d) fraud or (e) non-compliance with the Corporation’s Code of Business Conduct
and Ethics, policies or procedures to the material detriment of the Corporation,
then in each such case, commencing with the first fiscal year of the Corporation
during which such action or omission occurred, Participant shall forfeit
(without any payment therefore) up to 100% of any Performance Units that have
not been vested or settled and shall repay to the Corporation, upon notice to
Participant by the Corporation, up to 100% of the Fair Market Value of the
shares of Common Stock at the time such shares were delivered to the Participant
pursuant to the Performance Units during and after such fiscal year. The Board
or the Committee, as the case may be, shall determine in its sole discretion the
date of occurrence of such action or omission, the percentage of the Performance
Units that shall be forfeited and the percentage of the Fair Market Value of the
shares of Common Stock delivered pursuant to the Performance Units that must be
repaid to the Corporation. 20. Counterparts. This Agreement may be executed
simultaneously in any number of counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
21. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof. 22. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of [Delaware]/[California]
without regard to conflict of law principles thereunder. 6



--------------------------------------------------------------------------------



 
[a2019equityincentiveplan007.jpg]
EXHIBIT A PERFORMANCE GOALS 7



--------------------------------------------------------------------------------



 